       Case 7:19-cv-01202-LSC Document 10 Filed 08/23/19 Page 1 of 17                   FILED
                                                                               2019 Aug-23 PM 04:03
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

PHILLIP C. STEARMAN    AND §
TRISTAN STEARMAN,            §
                             §
    Plaintiffs,              §
                             §
v.                           §                        7:19-cv-01202-LSC
                             §
VESPER TUSCALOOSA, LLC; §
PROCOLLECT, INC; EQUIFAX §
INFORMATION SERV.S, LLC; and §
TRANS UNION, LLC.,           §
                             §
    Defendant(s).            §


       DEFENDANT PROCOLLECT, INC.’S ORIGINAL ANSWER


      ProCollect, Inc. (“Defendant” or “ProCollect”) files this answer to respond

to Plaintiff’s Complaint (the “Complaint”) filed by Plaintiffs Phillip C. Stearman

and Tristan Stearman (“Tristan,” “Mr. Stearman” or “Plaintiffs”).

                         A. ADMISSIONS & DENIALS

      Pursuant to Rule 8(b), Defendant makes the following admissions, denials

and other responses to Plaintiff’s averments, by corresponding paragraph number

used in the Complaint:

                            PRELIMINARY STATEMENT

      In the unnumbered paragraphs comprising the Preliminary Statement,


DEFENDANT PROCOLLECT INC.’S ORIGINAL ANSWER                              Page 1 of 17
       Case 7:19-cv-01202-LSC Document 10 Filed 08/23/19 Page 2 of 17



Defendant admits that Plaintiffs’ signed a Lease as alleged, Defendant was hired to

collect on an alleged past due balance regarding the Lease from the Original

Creditor, Defendant sent initial 1692g(a) validation letters to Plaintiffs in

December 2018, and reported the alleged debt to the CRAs. Defendant also

properly investigated the alleged debt, and after initially verifying the debt and

reporting it as disputed based on the signed Lease, final account statement and

verification by the Original Creditor, Defendant decided to delete the account, and

did so within 30 days of receiving any ACDVs from the consumer reporting

agencies. In addition, Defendant had express consent to call Plaintiffs on the

telephone numbers provided by the Original Creditor, and thereafter by oral

permission. Other than as provided by this paragraph, Defendant denies all other

allegations    in   Plaintiffs’    Preliminary   Statement   other   than    Defendant

acknowledges the claims plead by Plaintiffs, but denies any liability with respect to

Defendant.

                                  JURISDICTION AND VENUE

      1.       Defendant does not contest subject jurisdiction as alleged in

Paragraph 1.

      2.       Defendant does not contest venue as alleged in Paragraph 2.

                                         PARTIES

      3.       Defendant lacks sufficient information to know the truth about the


DEFENDANT PROCOLLECT INC.’S ORIGINAL ANSWER                                   Page 2 of 17
         Case 7:19-cv-01202-LSC Document 10 Filed 08/23/19 Page 3 of 17



allegations contained in Paragraph 3.

        4.    Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 4.

        5.    Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 5.

        6.    Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 6.

        7.    Defendant admits the allegations in Paragraph 7.

        8.    Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 8.

        9.    Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 9.

        10.   Paragraph 10 does not contain any facts for Defendant to admit or

deny.

                              FACTUAL ALLEGATIONS

        11.   Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 11.

        12.   Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 12.

        13.   Defendant admits that Plaintiffs’ signed a Lease with the Original


DEFENDANT PROCOLLECT INC.’S ORIGINAL ANSWER                            Page 3 of 17
       Case 7:19-cv-01202-LSC Document 10 Filed 08/23/19 Page 4 of 17



Creditor, but lacks sufficient information to know the truth of the remaining

allegations in Paragraph 13.

      14.   Defendant admits the allegations in Paragraph 14.

      15.   Defendant admits the allegations in Paragraph 15.

      16.   Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 16.

      17.   Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 17.

      18.   Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 18.

      19.   Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 19.

      20.   Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 20.

      21.   Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 21.

      22.   Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 22.

      23.   Defendant admits sending a collection letter to the Plaintiffs, however

denies the remaining allegations in Paragraph 23.


DEFENDANT PROCOLLECT INC.’S ORIGINAL ANSWER                              Page 4 of 17
       Case 7:19-cv-01202-LSC Document 10 Filed 08/23/19 Page 5 of 17



      24.    Defendant admits the allegations in Paragraph 24.

      25.    Defendant denies the allegations in Paragraph 25, including, in part,

because the Lease provides for collection fees at Section 16(d).

      26.    Defendant admits the allegations in Paragraph 26.

      27.    Defendant admits using a prerecorded voice in certain of its calls to

Plaintiffs, but denies the remaining allegations in Paragraph 27.

      28.    Defendant admits the allegations in Paragraph 28.

      29.    Defendant denies the allegations in Paragraph 29.

      30.    Defendant lacks sufficient information to know the truth about the

allegations in Paragraph 30.

      31.    Defendant lacks sufficient information to know the truth about the

allegations in Paragraph 31.

      32.    Defendant lacks sufficient information to know the truth about the

allegations in Paragraph 32.

      33.    Defendant admits that calls to Defendant were answered by a live

representative with a similar greeting as alleged, but denies the remaining

allegations in Paragraph 33.

      34.    Defendant denies the allegations in Paragraph 34.

      35.    Defendant denies the allegations in Paragraph 35 with respect to

ProCollect, and lacks sufficient information about the truth of the remaining


DEFENDANT PROCOLLECT INC.’S ORIGINAL ANSWER                              Page 5 of 17
        Case 7:19-cv-01202-LSC Document 10 Filed 08/23/19 Page 6 of 17



allegations in Paragraph 35.

      36.    Defendant admits reporting the alleged debt in the amounts verified

by the Original Creditor and supported by documentation until April, 2019 when,

by agreement reached with Plaintiffs’ counsel, agreed to request deletion of the

account with the consumer reporting agencies. For the remaining allegations in

Paragraph 36, Defendant lacks sufficient information about the truth of the

remaining allegations.

      37.    Defendant admits receiving a dispute from Plaintiffs’ Counsel, but

lacks sufficient information about the remaining allegations in Paragraph 37.

      38.    Defendant denies the allegations in Paragraph 38, but does admit,

upon receipt of notice of Plaintiffs’ representation by counsel, no further calls were

made to Plaintiffs directly.

      39.    The letter(s) referred to in Paragraph 39 will speak for themselves,

such that Defendant admits whatever the letters recite, but denies any

mischaracterizations or otherwise with respect to such letter(s).

      40.    Defendant admits that it requested deletion of Plaintiffs’ Account on

April 23, 2019, in accordance with an agreement with Plaintiffs’ Counsel, which

was within 30 days of receiving the ACDV from the CRAs; and Defendant lacks

sufficient information to know the truth about the remaining allegations in

Paragraph 40.


DEFENDANT PROCOLLECT INC.’S ORIGINAL ANSWER                                 Page 6 of 17
       Case 7:19-cv-01202-LSC Document 10 Filed 08/23/19 Page 7 of 17



      41.    Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 41.

      42.    Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 42.

      43.    Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 43.

      44.    Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 44.

      45.    Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 45.

      46.    Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 46.

                                   COUNT I
                              BREACH OF CONTRACT

      47.    Defendant acknowledges the allegation in Paragraph 47.

      48.    Defendant re-alleges and incorporates by reference each of its

responses to the preceding paragraphs as though fully set forth herein.

      49.    Defendant admits the allegations in Paragraph 49.

      50.    Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 50, and therefore denies same.

      51.    Defendant lacks sufficient information to know the truth about the
DEFENDANT PROCOLLECT INC.’S ORIGINAL ANSWER                               Page 7 of 17
         Case 7:19-cv-01202-LSC Document 10 Filed 08/23/19 Page 8 of 17



allegations contained in Paragraph 51, and therefore denies same.

        In the unnumbered request for relief for Count I, Defendant lacks sufficient

information to know the truth about the allegations contained, and therefore denies

same.

                                      COUNT II
                         ALABAMA LANDLORD TENANT ACT

        52.   Defendant re-alleges and incorporates by reference each of its

responses to the preceding paragraph as though fully set forth herein.

        53.   Defendant acknowledges the allegation in Paragraph 53.

        54.   Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 54, and therefore denies same.

        55.   Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 55, and therefore denies same.

        56.   Defendant lacks sufficient information to know the truth about the

allegations contained in Paragraph 56, and therefore denies same.

        In the unnumbered request for relief for Count I, Defendant lacks sufficient

information to know the truth about the allegations contained, and therefore denies

same.

                                 COUNT III
                    WANTON COLLECTIONS/INVASION OF PRIVACY

        57.   Defendant re-alleges and incorporates by reference each of its


DEFENDANT PROCOLLECT INC.’S ORIGINAL ANSWER                                Page 8 of 17
        Case 7:19-cv-01202-LSC Document 10 Filed 08/23/19 Page 9 of 17



responses to the preceding paragraph as though fully set forth herein.

      58.    Defendant acknowledges the allegation in Paragraph 58.

      59.    Paragraph 59 contains only legal argument, and not any factual

averments about Plaintiffs’ claims for Defendant to admit or deny. To the extent

that Paragraph 59 does contain any factual averments, Defendant denies same.

      60.    Defendant denies the allegations in Paragraph 60.

      61.    Defendant acknowledges the allegation in Paragraph 61.

      In the unnumbered request for relief following Count III, Defendant denies

that Defendant is liable and denies that Plaintiffs are entitled to any relief as a

result of Count III.

                                COUNT IV
                 TELEPHONE CONSUMER PROTECTION ACT (TCPA)

      62.    Defendant acknowledges the allegations in Paragraph 62.

      63.    Defendant re-alleges and incorporates by reference each of its

responses to the preceding paragraph as though fully set forth herein.

      64.    Defendant admits calling Plaintiffs, however denies the remaining

allegations in Paragraph 64, including but not limited to the fact that Defendant

had express consent to call Plaintiffs.

      65.    Defendant lacks sufficient information to know the truth about the

allegations in Paragraph 65.

      66.    Defendant denies the allegations in Paragraph 66.
DEFENDANT PROCOLLECT INC.’S ORIGINAL ANSWER                               Page 9 of 17
       Case 7:19-cv-01202-LSC Document 10 Filed 08/23/19 Page 10 of 17



      In the unnumbered request for relief following Count IV, Defendant denies

that Defendant is liable and denies that Plaintiffs are entitled to any relief as a

result of Count IV.

                                    COUNT V
                       FAIR DEBT COLLECTION PRACTICES ACT

      67.    Defendant acknowledges the allegations in Paragraph 67.

      68.    Defendant re-alleges and incorporates by reference each of its

responses to the preceding paragraph as though fully set forth herein.

      69.    Defendant denies the allegations in Paragraph 69.

      70.    Defendant denies the allegations in Paragraph 70.

      71.    Defendant denies the allegations in Paragraph 71.

      In the unnumbered request for relief following Count V, Defendant denies

that Defendant is liable and denies that Plaintiffs are entitled to any relief as a

result of Count V.

                                    COUNT VI
                      FAIR CREDIT REPORTING ACT 1681-S(2)(B)

      72.    Defendant re-alleges and incorporates by reference each of its

responses to the preceding paragraph as though fully set forth herein.

      73.    Defendant acknowledges the allegation in Paragraph 73.

      74.    Defendant acknowledges the allegation in Paragraph 74.

      75.    Defendant admits that it is a data furnisher pursuant to the FCRA, and


DEFENDANT PROCOLLECT INC.’S ORIGINAL ANSWER                              Page 10 of 17
       Case 7:19-cv-01202-LSC Document 10 Filed 08/23/19 Page 11 of 17



is bound by the requirements of a data furnisher under the FCRA, but denies the

remaining allegations in Paragraph 75.

      76.    Defendant denies the allegations in Paragraph 76.

      77.    Defendant denies the allegation in Paragraph 77.

      78.    Defendant admits the allegation in Paragraph 78.

      79.    Defendant admits the allegations in Paragraph 79.

      80.    Defendant denies the allegations in Paragraph 80.

      81.    Defendant denies the allegations in Paragraph 81.

     75.[sic] Defendant denies the allegation in Paragraph 75.

     76.[sic] Defendant denies the allegation in Paragraph 76.

                                COUNT VII
                     (FCRA VIOLATIONS-CRA DEFENDANTS)

     77.[sic] Defendant re-alleges and incorporates by reference each of its

responses to the preceding paragraph as though fully set forth herein.

     78. [sic] As this is an averment against the CRAs, Defendant lacks sufficient

information to know the truth about the allegations contained in Paragraph 78, and

therefore denies same.

     79. [sic] Defendant admits the allegation in Paragraph 79.

     80.[sic] As this is an averment against the CRAs, Defendant lacks sufficient

information to know the truth about the allegations contained in Paragraph 80, and

therefore denies same.
DEFENDANT PROCOLLECT INC.’S ORIGINAL ANSWER                              Page 11 of 17
       Case 7:19-cv-01202-LSC Document 10 Filed 08/23/19 Page 12 of 17



     81.[sic] As this is an averment against the CRAs, Defendant lacks sufficient

information to know the truth about the allegations contained in Paragraph 81, and

therefore denies same.

     82.[sic] As this is an averment against the CRAs, Defendant lacks sufficient

information to know the truth about the allegations contained in Paragraph 82, and

therefore denies same.

     83.[sic] As this is an averment against the CRAs, Defendant lacks sufficient

information to know the truth about the allegations contained in Paragraph 83,

including subsections (a)-(e), and therefore denies same.

     84.[sic] As this is an averment against the CRAs, Defendant lacks sufficient

information to know the truth about the allegations contained in Paragraph 84,

including subsections (a)-(e), and therefore denies same.

     85.[sic] As this is an averment against the CRAs, Defendant lacks sufficient

information to know the truth about the allegations contained in Paragraph 85,

including subsections (a)-(e), and therefore denies same.

     86.[sic] Defendant denies that Plaintiffs are entitled to any costs and

reasonable attorneys’ fee as provided in Paragraph 86.

                                 PRAYER FOR RELIEF

      Defendant denies that it is liable to Plaintiffs and denies that Plaintiffs are

entitled to any requests for relief against Defendant.


DEFENDANT PROCOLLECT INC.’S ORIGINAL ANSWER                               Page 12 of 17
       Case 7:19-cv-01202-LSC Document 10 Filed 08/23/19 Page 13 of 17




                         B. AFFIRMATIVE DEFENSES

      AD1. At all relevant times, ProCollect maintained and followed reasonable

procedures to avoid violations of the FCRA.

      AD2. ProCollect, in compliance with the FCRA, reasonably reinvestigated

Plaintiffs’ alleged debt and verified and updated its data furnishing accordingly.

      AD3. ProCollect maintains that it properly and timely changed its reporting

of Plaintiffs’ information to the consumer reporting agencies as disputed, and

thereafter to a request for deletion; and ProCollect has not acted with negligence,

malice, actual malice, or willful intent to injure Plaintiffs or fail to follow the

obligations of the FCRA.

      AD4. Even if Plaintiffs prove the allegations in the Complaint, Defendant is

not liable to Plaintiffs because the FDPCA exculpates collectors who make

mistakes notwithstanding the use of reasonable procedures adopted to prevent

making them. Defendant did not intentionally violate the FDCPA, and Defendant

maintains policies, procedures and practices to prevent the conduct alleged by

Plaintiffs. Any actions or omissions resulting in the alleged FDCPA violations

resulted from a bona fide mistake, notwithstanding the use of such reasonable

procedures Defendant has adopted to avoid such actions or omissions. See 15

U.S.C. § 1692k(c).



DEFENDANT PROCOLLECT INC.’S ORIGINAL ANSWER                                Page 13 of 17
       Case 7:19-cv-01202-LSC Document 10 Filed 08/23/19 Page 14 of 17



      AD5. Plaintiff’s (Tristan’s) claims against Defendant are barred in whole or

in part, because Plaintiffs lacks standing, and/or Defendant is not liable for

Plaintiffs’ claims, as Plaintiffs do not have any injury-in-fact following a mere

technical or procedural violation or immaterial violation of the FDCPA. See e.g.,

Spokeo, Inc. v. Robins, 2015 U.S. LEXIS 2947, 135 S. Ct. 1892, 191 L. Ed. 2d

762, 83 U.S.L.W. 3819 (U.S. 2015).

      AD6. Plaintiffs’ claims against Defendant are barred by unclean hands.

      AD7. Plaintiffs’ claims against Defendant are barred in whole or in part by

Plaintiffs’ failure to mitigate damages and/or proportionate responsibility.

      AD8. Plaintiffs’ claims against Defendant are barred in whole or in part by

novation, settlement, promissory estoppel, and waiver based on an agreement to

forego asserting claims in exchange for a request for deletion by Defendant to the

consumer reporting agencies.

      AD9. As a separate alternative affirmative defense to the Complaint,

Defendant alleges that Plaintiffs’ claims may be barred by any or all of the

affirmative defenses contemplated by Rule 8(c) of the Federal Rules of Civil

Procedure including, but not limited to, estoppel, failure of consideration, laches,

illegality, perjury, unclean hands, and waiver. The extent to which Plaintiffs’

claims may be barred by one or more of said affirmative defenses, not specifically

set out herein, cannot be determined until Defendant has had an opportunity to


DEFENDANT PROCOLLECT INC.’S ORIGINAL ANSWER                                Page 14 of 17
        Case 7:19-cv-01202-LSC Document 10 Filed 08/23/19 Page 15 of 17



complete discovery. Therefore, Defendant incorporates all said affirmative

defenses as if fully set forth herein.

       AD10. Pleading affirmatively, Defendant reserves any and all defenses

available under the FDCPA, and applicable Federal Trade Commission rules,

regulations, orders, and decisions.

       AD11. Defendant reserves the right to amend or supplement its affirmative

defenses to include any defenses of which it is not presently aware.

       AD12.        Defendant seeks attorney’s fees against Plaintiffs pursuant to

FDCPA § 1692k(a)(3) as Plaintiffs brought this suit in bad faith and for the

purpose of harassment, particularly after Defendant and Plaintiffs agreed to resolve

the claims for deletion of the credit reporting.

                                         PRAYER

       Defendant ProCollect requests a judgment that Plaintiffs takes nothing on

their claims against ProCollect and that Plaintiffs’ claims against ProCollect are

dismissed, as well as an award of attorney’s fees and costs against Plaintiffs, if

applicable. ProCollect prays for such other and further relief to which ProCollect

is entitled.




DEFENDANT PROCOLLECT INC.’S ORIGINAL ANSWER                               Page 15 of 17
      Case 7:19-cv-01202-LSC Document 10 Filed 08/23/19 Page 16 of 17



DATED: August 23, 2019

                                    Respectfully submitted,

                                     ATTORNEYS FOR PROCOLLECT:

                                     /s/ Jason L. Yearout
                                     Jason L. Yearout, (ASB-4487-T80J)
                                     YEAROUT & TRAYLOR, P.C.
                                     3300 Cahaba Road, Suite 300
                                     Birmingham, AL 35223
                                     t. 205.414.8160
                                     f. 205.795.7169
                                     e. jyearout@yearout.net

                                     And counsel that will be seeking
                                     pro hac vice admission:

                                     JOHN W. BOWDICH
                                     Texas Bar No. 00796233

                                     BOWDICH & ASSOCIATES, PLLC
                                     10440 N. Central Expy., Ste. 1540
                                     Dallas, Texas 75231
                                     (214) 307-9500 – Telephone
                                     (214) 307-5137 – Telecopy
                                     jbowdich@bowdichlaw.com




DEFENDANT PROCOLLECT INC.’S ORIGINAL ANSWER                             Page 16 of 17
       Case 7:19-cv-01202-LSC Document 10 Filed 08/23/19 Page 17 of 17



                          CERTIFICATE OF SERVICE

       On August 23, 2019, I electronically submitted the foregoing document with
the clerk of court for the U.S. District Court, Northern District of Alabama using
the electronic case filing system of the court. I hereby certify that I have served all
counsel and/or pro se parties of record electronically or by another manner
authorized by Federal Rule of Civil Procedure 5(b)(2) as follows:

ATTORNEYS FOR PLAINTIFF:                    ATTORNEYS FOR TRANS UNION:

Earl P. Underwood, Esq. (VIA ECF)           Matthew Robinett, Esq. (VIA ECF)
UNDERWOOD & RIEMER, P.C.                    NORMAN WOOD KENDRICK & TURNER
21 South Section Street                     Ridge Park Place, Suite 3000
Fairhope, AL 36532                          1130 22nd Street South
                                            Birmingham, Alabama 35205


ATTORNEYS FOR VESPER TUSCALOOSA:            ATTORNEYS FOR EQUIFAX:

Clay A. Tindal, Esq. (VIA ECF)              Kirkland E. Reid, Esq. (VIA ECF)
TINDALL LAW LLC                             JONES WALKER, LLP
2200 University Blvd                        11 N. Water Street, Suite 1200
Tuscaloosa, AL 35401                        Mobile, Alabama 36602



                                        /s/ Jason L. Yearout
                                        Of Counsel




DEFENDANT PROCOLLECT INC.’S ORIGINAL ANSWER                                 Page 17 of 17
